14‐3708 
      Geismann v. ZocDoc, Inc. 
       
 1                                                   UNITED STATES COURT OF APPEALS 
 2                                                       FOR THE SECOND CIRCUIT 
 3                                                                     August Term, 2014 
 4                            (Argued:  June 5, 2015                        Final Submission:  February 1, 2016 
 5                                                                   Decided:  March 9, 2017) 
 6                                                                     Docket No. 14‐3708 

 7                                                                                                   
 8        Radha Geismann, M.D., P.C., individually and on behalf of all others similarly 
 9                                         situated, 
10                                   Plaintiff‐Appellant, 

11                                                                              v. 

12                                                                    ZocDoc, Incorporated, 
13                                                                     Defendant‐Appellee, 
14                                                                               
15                                                                       John Does 1‐10, 
16                                                                         Defendants.* 
17                                                                                                   
18    Before:                      SACK, HALL, and CARNEY, Circuit Judges. 

19                  Radha Geismann, M.D., P.C., appeals from a judgment of the United States 

20    District Court for the Southern District of New York (Louis L. Stanton, Judge) 

21    dismissing its putative class action suit against ZocDoc, Inc., alleging violations 

22    of the Telephone Consumer Protection Act.  The district court concluded that a 

23    settlement offer, made by ZocDoc but rejected by Geismann, would have 
                                                                  
      * The Clerk of Court is respectfully directed to amend the official caption to conform to 
      the caption as it appears above. 
                                                                                        14‐3708 
                                                                         Geismann v. ZocDoc, Inc. 

 1    afforded Geismann complete relief, notwithstanding a pending class‐certification 

 2    motion.  The court entered judgment in Geismannʹs favor in the amount and 

 3    under the terms of the unaccepted offer and dismissed the action for lack of 

 4    subject matter jurisdiction on the ground that it had become moot.  We conclude 

 5    that the settlement offer did not render the action moot and that judgment 

 6    should not have been entered nor the action dismissed on that basis.  The 

 7    judgment of the district court is therefore: 


 8          VACATED and REMANDED.                      


 9                                            GLENN L. HARA (David M. Oppenheim, 
10                                            on the brief), Anderson + Wanca, Rolling 
11                                            Meadows, Illinois, for Plaintiff‐Appellant. 
12                                            BLAINE C. KIMREY (Charles J. Nerko, 
13                                            Vedder Price P.C., New York, New York, 
14                                            Bryan K. Clark, on the brief), Vedder Price 
15                                            P.C., Chicago, Illinois, for Defendant‐
16                                            Appellee. 
17    SACK, Circuit Judge:                                     
18          Plaintiff‐appellant Radha Geismann, M.D., P.C. (ʺGeismannʺ), appeals 

19    from the district courtʹs dismissal of its putative class action against the 

20    defendant‐appellee ZocDoc, Inc. (ʺZocDocʺ), alleging violations of the Telephone 

21    Consumer Protection Act (ʺTCPAʺ), 47 U.S.C. § 227.  Geismannʹs suit stems from 

22    two unsolicited telecopies (colloquially and hereinafter ʺfaxesʺ) it allegedly 


                                                 2 
       
                                                                                         14‐3708 
                                                                          Geismann v. ZocDoc, Inc. 

 1    received from ZocDoc.  After Geismann filed a complaint and motion for class 

 2    certification, ZocDoc made a settlement offer to Geismann as to its individual 

 3    claims pursuant to Federal Rule of Civil Procedure 68.  Geismann rejected the 

 4    offer.  ZocDoc then moved to dismiss the action for lack of subject matter 

 5    jurisdiction on the ground that its offer afforded Geismann complete relief, 

 6    thereby mooting the action.  The United States District Court for the Southern 

 7    District of New York (Louis L. Stanton, Judge) granted the motion, agreeing with 

 8    ZocDoc that the rejected offer, which the court concluded would have afforded 

 9    Geismann complete relief on its individual claims, rendered the entire action 

10    moot, notwithstanding the pending class‐certification motion.  The court entered 

11    judgment in Geismannʹs favor under the terms offered by ZocDoc and dismissed 

12    the action.  While this appeal was pending, the district court granted ZocDoc 

13    leave to deposit a check in the amount of $6,100.00 with the Clerk of the United 

14    States District Court for the Southern District of New York in satisfaction of 

15    judgment.   

16          We conclude that the action was not and is not ʺmoot.ʺ  An unaccepted 

17    Rule 68 offer of judgment is, regardless of its terms, a legal nullity.   




                                                 3 
       
                                                                                                  14‐3708 
                                                                                   Geismann v. ZocDoc, Inc. 

 1                                                                   BACKGROUND 

 2                  Geismann, a Missouri corporation, alleges that it received from ZocDoc, a 

 3    Delaware corporation, two unsolicited faxes advertising a ʺpatient matching 

 4    serviceʺ for doctors.  Joint Appendix (ʺJ.A.ʺ1) 43, 57‐58.  Both faxes stated that if 

 5    the recipient wished to ʺstop receiving faxes,ʺ he or she could call a domestic 

 6    telephone number provided in the fax.  J.A. 57, 58. 

 7                  In 2014, Geismann filed a complaint in Missouri state court2 alleging that 

 8    these faxes violated the TCPA,3 which prohibits, inter alia, the use of ʺany 

 9    telephone facsimile machine, computer, or other device to send, to a telephone 

10    facsimile machine, an unsolicited advertisement, unlessʺ the sender and recipient 

11    have an ʺestablished business relationship,ʺ the recipient volunteered its fax 


                                                                  
          ʺJ.A.ʺ hereinafter refers to the partiesʹ joint appendix filed in this Court on November 
          1

      6, 2014.   
        2 The TCPA provides that ʺ[a] person or entity may, if otherwise permitted by the laws 

      or rules of court of a State, bring [an action] in an appropriate court of that State.ʺ  
      47 U.S.C. § 227(b)(3). 
        3 The original complaint also included a claim under the Missouri Consumer Fraud 

      and Deceptive Business Practices Act and a claim for conversion.  The former was 
      voluntarily dismissed prior to the filing of the Corrected First Amended Complaint.  
      The district court did not directly address the latter, which was included in the 
      Corrected First Amended Complaint.  Geismann stated in its opposition to the motion 
      to dismiss that it planned to dismiss voluntarily the conversion claim and therefore did 
      not oppose its dismissal.  The district courtʹs dismissal for lack of subject matter 
      jurisdiction following the entry of judgment applies to the entire action, including the 
      conversion claim, making it a ʺfinal decision[]ʺ over which we have jurisdiction.  28 
      U.S.C. § 1291. 
                                                                          4 
       
                                                                                          14‐3708 
                                                                           Geismann v. ZocDoc, Inc. 

 1    number directly to the sender or through voluntary participation in a directory 

 2    or other public source, or the fax meets certain specified notice requirements.  47 

 3    U.S.C. § 227(b)(1)(C); see also id. § 227(a)(5) (ʺThe term ʹunsolicited advertisementʹ 

 4    means any material advertising the commercial availability or quality of any 

 5    property, goods, or services which is transmitted to any person without that 

 6    personʹs prior express invitation or permission, in writing or otherwise.ʺ). 

 7          The complaint requested between $500.00 and $1,500.00 in damages for 

 8    each TCPA violation, an injunction prohibiting ZocDoc from sending similar 

 9    faxes in the future, and costs.  See id. § 227(b)(3) (providing a private right of 

10    action for injunctive relief and damages in the amount of ʺactual monetary lossʺ 

11    or ʺ$500 . . . for each [] violation, whichever is greater,ʺ to be tripled at the courtʹs 

12    discretion if the defendant ʺwillfully or knowingly violated [the statute]ʺ). 

13          The complaint also requested that the case be treated as a class action.  

14    Geismann filed a separate motion for class certification pursuant to Missouri law 

15    the same day that it filed the complaint.  The certification motion contained a 

16    footnote explaining that Geismann filed the motion at the same time as the 

17    complaint because the ʺ[d]efendants in class litigation have resorted to making 

18    individual settlement offers to named plaintiffs before a class action is certified in 



                                                  5 
       
                                                                                             14‐3708 
                                                                              Geismann v. ZocDoc, Inc. 

 1    an attempt to ʹpick‐offʹ the putative class representative and thereby derail the 

 2    class action litigation.ʺ  Pl.ʹs State Ct. Mot. for Class Certification at 1 n.1 (J.A. 19). 

 3                  On March 13, 2014, ZocDoc removed the action to the United States 

 4    District Court for the Eastern District of Missouri, invoking federal question 

 5    jurisdiction.  See 28 U.S.C. §§ 1331, 1367.  Two weeks later, ZocDoc made an offer 

 6    of judgment to Geismann pursuant to Federal Rule of Civil Procedure 68 for (1) 

 7    $6,000, plus reasonable attorneyʹs fees,4 in satisfaction of Geismannʹs individual 

 8    claims, and (2) an injunction prohibiting ZocDoc from engaging in the alleged 

 9    statutory violations in the future.  On April 8, 2014, Geismann rejected the offer 

10    but indicated that it would be willing to accept if ZocDoc would extend the same 

11    offer to all members of the putative class action.  ZocDoc declined.  

12                  In August 2014, the district court granted ZocDocʹs motion to transfer the 

13    action to the Southern District of New York.  See 28 U.S.C. § 1404(a).  ZocDoc 

14    then moved to dismiss the complaint, primarily on the ground that its offer of 

15    judgment mooted the action.  Geismann disputed, inter alia, whether the 

16    unaccepted offer ʺprovided full satisfaction of [its] claim,ʺ arguing that the TCPA 


                                                                  
          Geismannʹs initial complaint requested attorneyʹs fees for its state law claims, not for 
          4

      its claim under the TCPA, a statute that the parties agree does not provide expressly for 
      the award of attorneyʹs fees or costs.  Attorneyʹs fees are not at issue in this appeal, and 
      we do not take a position regarding the statutory availability of any such fees. 
                                                                     6 
       
                                                                                              14‐3708 
                                                                               Geismann v. ZocDoc, Inc. 

 1    provides for monetary damages per ʺviolation,ʺ not per fax, entitling it to 

 2    ʺrecover for each of the multiple violations in each fax.ʺ  Pl.ʹs Oppʹn to Def.ʹs Mot. 

 3    to Dismiss at 14 n.4, Geismann v. ZocDoc, Inc., No. 14‐cv‐7009 (S.D.N.Y. Sept. 25, 

 4    2014), ECF No. 53.   

 5          The district court disagreed, reasoning: 

 6          The  monetary  damages  Geismann  can  recover  individually  under 
 7          the  TCPA  for  two  unsolicited  faxes  [it]  received  .  .  .  are  limited  to 
 8          $1,000, which could be trebled to not more than $3,000 if the Court 
 9          finds that it was a willful and knowing violation.  ZocDocʹs offer of 
10          judgment not only adds Geismannʹs attorneysʹ fees, but is twice the 
11          trebled  amount,  and  thus  more  than  satisfies  any  recovery 
12          Geismann could make under the applicable statute. 

13    Geismann v. ZocDoc, Inc., 60 F. Supp. 3d 404, 405‐06 (S.D.N.Y. 2014).   The court 

14    entered judgment in the amount and under the terms of the rejected settlement 

15    offer and dismissed the action as moot because, following the settlement offer 

16    and entry of judgment, ʺthere remain[ed] no case or controversy.ʺ  Id. at 407. 

17          Geismann then brought this appeal.  While the appeal was pending, 

18    ZocDoc requested leave to deposit a check in the amount of $6,100.00 payable to 

19    the clerk of the district court in satisfaction of judgment.  Pl.ʹs Ltr. Mot. at 2‐3, 

20    Geismann v. ZocDoc, Inc., No. 14‐cv‐7009 (S.D.N.Y. Feb. 1, 2016), ECF No. 60.  The 

21    court granted the request, reasoning that the Supreme Courtʹs then‐recent 

22    decision in Campbell‐Ewald Co. v. Gomez, ‐‐‐ U.S. ‐‐‐‐, 136 S. Ct. 663 (2016), 
                                                    7 
       
                                                                                             14‐3708 
                                                                              Geismann v. ZocDoc, Inc. 

 1    ʺfavor[s] deposit of judgments with the Courtʺ in these circumstances.  Order for 

 2    Deposit in Interest Bearing Account at 2, Geismann v. ZocDoc, Inc., No. 14‐cv‐7009 

 3    (S.D.N.Y. Feb. 3, 2016), ECF No. 63.5   

 4                  We ordered the parties to submit supplemental briefing addressing the 

 5    effect of Campbell‐Ewald on the issues presented in this appeal, and, on February 

 6    1, 2016, both parties made a responsive submission.   ZocDoc argued that 

 7    following the entry of judgment and deposit of funds with the clerk of the court, 

 8    the plaintiff in this case, unlike the plaintiff in Campbell‐Ewald, was not left 

 9    ʺemptyhanded.ʺ  Def.ʹs Supp. Br. at 2, 4.  Geismann argued, inter alia, that 

10    Campbell‐Ewald foreclosed the district courtʹs disposition of this case because ʺan 

11    unaccepted settlement offer or offer of judgment does not moot a plaintiffʹs case 

12    no matter how good the terms.ʺ  Pl.ʹs Supp. Br. at 1 (internal quotation marks 

13    omitted).                                                       




                                                                  
         Geismann challenges this deposit order in a related appeal.  See Geismann v. ZocDoc, 
          5

      Inc., No. 16‐663 (ʺGeismann IIʺ).  Because the disposition of the present appeal renders 
      moot the issues there raised, we have concurrently issued an order granting ZocDocʹs 
      motion to dismiss Geismann II as duplicative.   
                                                                         8 
       
                                                                                            14‐3708 
                                                                             Geismann v. ZocDoc, Inc. 

 1                                        DISCUSSION 
 2          A.  Standard of Review  


 3          ʺIn considering a dismissal for lack of jurisdiction, we review the district 

 4    courtʹs factual findings for clear error and its legal conclusions de novo.ʺ  APWU v. 

 5    Potter, 343 F.3d 619, 623‐24 (2d Cir. 2003).   


 6          B. Jurisdiction  


 7          Our jurisdiction is limited by Article III, section 2, of the United States 

 8    Constitution to ʺcasesʺ and ʺcontroversies.ʺ  Spencer v. Kemna, 523 U.S. 1, 7 (1998).  

 9    Where there is no unresolved case or controversy, ʺmootness occursʺ and ʺthe 

10    court—whether trial, appellate, or Supreme—loses jurisdiction over the suit, 

11    which therefore must be dismissed.ʺ  Russman v. Bd. of Educ. of Enlarged City Sch. 

12    Dist. of City of Watervliet, 260 F.3d 114, 118‐19 (2d Cir. 2001).   


13          C. Campbell‐Ewald  


14          Geismann argues that the district court erred in dismissing its complaint 

15    for lack of subject matter jurisdiction because ZocDocʹs proffered monetary 

16    damages did not provide complete relief as to Geismannʹs individual claims; the 

17    individual and putative class claims were therefore not moot.  Alternatively, 

18    Geismann asks us to conclude, as a matter of first impression in this Circuit, that 

                                                  9 
       
                                                                                        14‐3708 
                                                                         Geismann v. ZocDoc, Inc. 

 1    even if the offer was complete as to its individual claims, an individual judgment 

 2    does not render moot a putative class claim, at least when a class‐certification 

 3    motion is pending.  Cf. Tanasi v. New Alliance Bank, 786 F.3d 195, 198 (2d Cir. 

 4    2015), as amended (May 21, 2015), cert. denied, 136 S. Ct. 979 (2016) (declining to 

 5    address this question).  While this appeal was pending before us, the Supreme 

 6    Court decided Campbell‐Ewald.  Its decision made clear that an unaccepted Rule 

 7    68 offer of judgment does not render an action moot.  Campbell‐Ewald, 136 S. Ct. 

 8    at 670‐71.  Because that decision controls our review and is dispositive of the case 

 9    at bar, we need not, and decline to, reach the issues raised by Geismann in its 

10    pre‐Campbell‐Ewald submissions.   


11          In Campbell‐Ewald, the plaintiff sought individual and class‐wide relief 

12    under the TCPA, alleging that he and members of the putative class received 

13    unsolicited text messages sent by the defendant in violation of the statute.  Id. at 

14    667.  The defendant, like ZocDoc, ʺproposed to settle [the plaintiffʹs] individual 

15    claim and filed an offer of judgment pursuant to Federal Rule of Civil Procedure 

16    68,ʺ including an offer to pay ʺcosts, excluding attorneyʹs fees, and $1,503 per 

17    message,ʺ as well as ʺa stipulated injunction in which [the defendant] agreed to 

18    be barred from sending text messages in violation of the TCPA.ʺ  Id. at 667‐68.  


                                                10 
       
                                                                                                14‐3708 
                                                                                 Geismann v. ZocDoc, Inc. 

 1    The plaintiff, like Geismann, declined the offer.  Id. at 668.  The Supreme Court 

 2    concluded that an Article III ʺcaseʺ or ʺcontroversyʺ remained, Rule 68 offer 

 3    notwithstanding,6 because ʺ[a]n unaccepted settlement offer—like any 

 4    unaccepted contract offer—is a legal nullity, with no operative effect.ʺ  Id. at 670 

 5    (quoting Genesis Healthcare Corp. v. Symczyk, ‐‐‐ U.S. ‐‐‐‐, 133 S. Ct. 1523, 1533 

 6    (2013) (Kagan, J., dissenting)).  ʺ[W]ith no settlement offer still operative, the 

 7    parties remained adverse; both retained the same stake in the litigation they had 

 8    at the outset.ʺ  Id. at 670‐71.   


 9                  In light of Campbell‐Ewald, the district courtʹs conclusion in this case that 

10    Geismannʹs claim was ʺmooted by the amount and content of the Rule 68 offer 

11    made by ZocDoc,ʺ Geismann, 60 F. Supp. 3d at 407, is incorrect.  Rule 68 provides 

12    that, ʺ[a]t least 14 days before the date set for trial, a party defending against a 

13    claim may serve on an opposing party an offer to allow judgment on specified 

14    terms, with the costs then accrued.ʺ  Fed. R. Civ. P. 68(a).  ʺThe plain purpose of 
                                                                  
         The Supreme Court declined to consider ʺwhether the result would be different if a 
          6

      defendant deposits the full amount of the plaintiffʹs individual claim in an account 
      payable to the plaintiff, and the court then enters judgment for the plaintiff in that 
      amount.ʺ  Campbell‐Ewald, 136 S. Ct. at 672.  That ʺhypotheticalʺ did not present itself in 
      Campbell‐Ewald in part because the district court declined to dismiss the plaintiffʹs claim 
      on the ground that it was rendered moot by the unaccepted Rule 68 offer, Gomez v. 
      Campbell‐Ewald Co., 805 F. Supp. 2d 923, 928‐30 (C.D. Cal. 2011), and the United States 
      Court of Appeals for the Ninth Circuit affirmed, Gomez v. Campbell‐Ewald Co., 768 F.3d 
      871, 875 (9th Cir. 2014).   
                                                                     11 
       
                                                                                         14‐3708 
                                                                          Geismann v. ZocDoc, Inc. 

 1    Rule 68 is to encourage settlement and avoid litigation.ʺ  Marek v. Chesny, 473 

 2    U.S. 1, 5 (1985).  Should the offeree decline the offer, however, it ʺis considered 

 3    withdrawn.ʺ  Fed. R. Civ. P. 68(b).  Campbell‐Ewald makes clear that such a 

 4    ʺwithdrawnʺ offer ʺha[s] no continuing efficacy.ʺ  136 S. Ct. at 670.  The district 

 5    courtʹs entry of judgment, therefore, imbued ZocDocʹs offer with a power it did 

 6    not possess.   


 7          The district courtʹs conclusion in the case now before us is, of course, 

 8    understandable, it having been reached before Campbell‐Ewald was decided.  

 9    And, as we have noted, ʺour prior case law has not always been entirely clear on 

10    this subject.ʺ  Tanasi, 786 F.3d at 199.  The district court also followed the 

11    ʺtypically properʺ procedure by ʺenter[ing] judgment against the defendant for 

12    the proffered amount and [] direct[ing] payment to the plaintiff consistent with 

13    the offer.ʺ  Cabala v. Crowley, 736 F.3d 226, 228 (2d Cir. 2013) (per curiam).  But the 

14    basis upon which the district court entered judgment did not exist:  An 

15    unaccepted Rule 68 offer of judgment does not render an action moot.   


16          ZocDoc attempts to distinguish Campbell‐Ewald on two grounds.  First, 

17    unlike Campbell‐Ewald, the district court entered judgment in this case, giving 

18    effect to the unaccepted offer.  We do not find this distinction meaningful 


                                                12 
       
                                                                                          14‐3708 
                                                                           Geismann v. ZocDoc, Inc. 

 1    because the judgment should not have been entered in the first place.  See 

 2    Campbell‐Ewald, 136 S. Ct. at 672 (ʺ[A]n unaccepted settlement offer or offer of 

 3    judgment does not moot a plaintiffʹs case, so the District Court retained 

 4    jurisdiction to adjudicate [the plaintiffʹs] complaint.ʺ).  ʺUnder basic principles of 

 5    contract law,ʺ id. at 670, ʺthe recipientʹs rejection of an offer leaves the matter as if 

 6    no offer had ever been made. . . .  So assuming the case was live before—because 

 7    the plaintiff had a stake and the court could grant relief—the litigation carries on, 

 8    unmooted,ʺ id. (quoting Genesis Healthcare, 133 S. Ct. at 1533 (Kagan, J., 

 9    dissenting) (internal quotation marks omitted)).  The result in Campbell‐Ewald 

10    cannot be avoided simply by entering a judgment effectuating an otherwise 

11    precluded dismissal.     


12          ZocDoc notes that the district court did not act reflexively, having carefully 

13    considered the content of the rejected offer.  Be that as it may, the offer that the 

14    district court carefully reviewed was null and void at the time.  It is of no 

15    moment whether the offer ʺmore than satisfie[d] any recovery Geismann could 

16    make under the applicable statute.ʺ  Geismann, 60 F. Supp. 3d at 406.  ʺWhen a 

17    plaintiff rejects [a Rule 68] offer—however good the terms—her interest in the 

18    lawsuit remains just what it was before.  And so too does the courtʹs ability to 


                                                 13 
       
                                                                                             14‐3708 
                                                                              Geismann v. ZocDoc, Inc. 

 1    grant her relief.ʺ  Campbell‐Ewald, 136 S. Ct. at 670 (quoting Genesis Healthcare, 133 

 2    S. Ct. at 1533 (Kagan, J., dissenting)).   


 3                  Geismann also contests whether the offer in fact ʺmore than satisfie[d] any 

 4    recovery [it] could make under the applicable statute.ʺ  Geismann, 60 F. Supp. 3d 

 5    at 406.  Indeed, Geismann insisted in its opposition to the motion to dismiss that 

 6    the amount proffered by ZocDoc did not ʺprovide[] full satisfaction of 

 7    [Geismannʹs] claim,ʺ in part because the parties had divergent legal theories 

 8    regarding the amount of damages available under the TCPA.7  Pl.ʹs Oppʹn to 

 9    Def.ʹs Mot. to Dismiss at 14 n.4, Geismann v. ZocDoc, Inc., No. 14‐cv‐7009 

10    (S.D.N.Y. Sept. 25, 2014), ECF No. 53.  That constitutes a live controversy 

11    precluding dismissal on the basis of mootness.  ʺA case becomes moot only when 

12    it is impossible for a court to grant any effectual relief whatever to the prevailing 

13    party.ʺ  Knox v. Serv. Emps. Intʹl Union, Local 1000, ‐‐‐ U.S. ‐‐‐‐, 132 S. Ct. 2277, 

14    2287 (2012) (internal quotation marks omitted).  While we recognized prior to 

15    Campbell‐Ewald that a judgment entered pursuant to an offer can render an action 

                                                                  
          While we decline to resolve this dispute, we note that Geismannʹs position is not 
          7

      frivolous.  To wit: the Eleventh Circuit recently sided in favor of Geismannʹs per‐
      violation interpretation of the TCPA.  Lary v. Trinity Physician Fin. & Ins. Servs., 780 F.3d 
      1101, 1106 (11th Cir. 2015) (ʺIn plain terms, the statute allows a person to recover ʹ$500 
      in damages for eachʹ ʹviolation of this subsection.ʹ  Section 227(b)(1) has no language 
      limiting the recovery to $500 per ʹcallʹ or ʹfax.ʹʺ (citation omitted)).   
                                                                     14 
       
                                                                                         14‐3708 
                                                                          Geismann v. ZocDoc, Inc. 

 1    moot where ʺthe parties agree that a judgment should be entered against the 

 2    defendant,ʺ Tanasi, 786 F.3d at 200 (emphasis added), the offer of judgment alone 

 3    does not have the same or a similar effect, see, e.g., Hepler v. Abercrombie & Fitch 

 4    Co., 607 F. Appʹx 91, 92‐93 (2d Cir. 2015) (summary order); Franco v. Allied 

 5    Interstate LLC, 602 F. Appʹx 40, 41 (2d Cir. 2015) (summary order).  This was 

 6    neither a case in which the parties agreed to the entry of a particular judgment, 

 7    see Tanasi, 786 F.3d at 200, nor one in which an accepted offer rendered the 

 8    plaintiffʹs claim moot, see Bank v. Alliance Health Networks, LLC, ‐‐‐ F. Appʹx ‐‐‐‐, 

 9    2016 WL 6128043, at *1, 2016 U.S. App. LEXIS 18849, at *2 (2d Cir. 2016) 

10    (summary order) (stating that although the ʺSupreme Court has held that an 

11    unaccepted Rule 68 offer of judgment, on its own, will not moot a plaintiffʹs 

12    claims,ʺ that rule does not control where, unlike here, the plaintiff ʺnegotiated the 

13    checkʺ proffered by the defendants).  


14          ZocDoc also argues that Campbell‐Ewald is distinguishable because 

15    Geismann was not left ʺemptyhanded.ʺ  136 S. Ct. at 672.  We disagree.  ZocDocʹs 

16    unsuccessful attempt to tender judgment notwithstanding, Geismann has not 

17    been compensated in satisfaction of its claim, which would require, at a 

18    minimum, its acceptance of a valid offer.  See id. (ʺ[W]hen the settlement offer . . . 


                                                 15 
       
                                                                                        14‐3708 
                                                                         Geismann v. ZocDoc, Inc. 

 1    expired, [the plaintiff] remained emptyhanded; [the plaintiffʹs] TCPA complaint, 

 2    which [the defendant] opposed on the merits, stood wholly unsatisfied.ʺ).  

 3    Geismann thus remains emptyhanded, distinguishing this case from the trio of 

 4    19th‐century tax cases that ZocDoc cites for the proposition that Geismannʹs 

 5    claim is ʺextinguishedʺ; in each of those cases, the claimant accepted tender.  See 

 6    California v. San Pablo & Tulare R.R. Co., 149 U.S. 308, 314 (1893) (finding that the 

 7    dispute was resolved by ʺthe offer to pay all [] sums, and the deposit of money in 

 8    a bank, which by a statute of the state have the same effect as actual payment and 

 9    receipt of the moneyʺ (emphases added)); Little v. Bowers, 134 U.S. 547, 552 (1890) 

10    (observing that there was ʺno denial of the fact that the taxes in dispute ha[d] 

11    been paidʺ and therefore, implicitly, accepted); San Mateo Cnty. v. S. Pac. R.R. Co., 

12    116 U.S. 138, 141 (1885) (noting that there was no dispute that the ʺdebt for which 

13    the suit was brought ha[d] been unconditionally paid and satisfiedʺ). 


14          ZocDocʹs post‐judgment actions move it no closer to its goal.  The order 

15    granting leave to deposit a check in the amount of $6,100.00 with the clerk of the 

16    district court in satisfaction of judgment was made pursuant to and in 

17    furtherance of a judgment that should not have been entered in the first place.  

18    And even if that deposit had satisfied Geismannʹs demand for monetary relief, it 


                                                16 
       
                                                                                            14‐3708 
                                                                             Geismann v. ZocDoc, Inc. 

 1    alone does nothing to satisfy the demand for injunctive relief.  Cf. Mey v. N. Am. 

 2    Bancard, LLC, 655 F. Appʹx 332, 336 (6th Cir. 2016) (summary order) (observing 

 3    that ʺa tenderʺ of monetary damages alone ʺdoes nothing to satisfy [the 

 4    plaintiffʹs] request for injunctive reliefʺ).   


 5                  This is also not a case that matches the hypothetical posed by Campbell‐

 6    Ewald, where the Supreme Court declined to consider whether the outcome 

 7    would be different had the ʺdefendant deposit[ed] the full amount of the 

 8    plaintiffʹs individual claim in an account payable to the plaintiff, and the court 

 9    then enter[ed] judgment for the plaintiff in that amount.ʺ  136 S. Ct. at 672 

10    (emphasis added).  Here the district court entered a judgment that should not 

11    have been entered in the first place, and ZocDoc then more than one year later 

12    deposited an amount in satisfaction of that errant judgment in an account 

13    payable to Geismann.  Accordingly, we need not, and do not, decide whether a 

14    different outcome would result if the facts here matched the Campbell‐Ewald 

15    hypothetical.8   



                                                                  
         We note, without deciding because the situation is not before us, that an attempt by 
          8

      the defendant to use the tactic described in the Campbell‐Ewald hypothetical to ʺplace [it] 
      in the driverʹs seat,ʺ 136 S. Ct. at 672, might not work.  The Supreme Courtʹs criticism of 
      similar tactics suggests that Rule 68 should be harmonized with Rule 23.  See id. 
      (describing a ʺkindred strategyʺ intended to ʺavoid a potential adverse decisionʺ as a 
                                                                     17 
       
                                                                                                                                                                        14‐3708 
                                                                                                                                                         Geismann v. ZocDoc, Inc. 

 1                  D. Other Issues 


 2                  Because we conclude that ZocDocʹs unaccepted offer did not moot 

 3    Geismannʹs individual claim, we need not address the remaining issues raised on 

 4    appeal.  The district court should not have entered judgment on the basis of 

 5    ZocDocʹs offer, nor therefore should it have dismissed Geismannʹs action.  

 6    Because a named plaintiff remains in this action, the dismissal of the class claim 

 7    was also in error.  Although the district court may, in its discretion, permit 

 8    ZocDoc to deposit with the court ʺany part of the relief sought,ʺ Fed. R. Civ. P. 

 9    67, the basis for so granting the defendant leave to deposit must not be 

10    inconsistent with this opinion.   


11                                                                               CONCLUSION 
12                  For the foregoing reasons, we VACATE the judgment of the district court 

13    and REMAND for further proceedings. 
                                                                                                                                                                                                      
      ʺgambitʺ); cf. Genesis Healthcare, 133 S. Ct. at 1536 (Kagan, J., dissenting) (stating that a 
      court should not ʺshort‐circuitʺ a statutory collective action ʺby acceding to a 
      defendantʹs proposal to make only the named plaintiff wholeʺ).  The Supreme Court has 
      also acknowledged that ʺ[r]equiring multiple plaintiffs to bring separate actions, which 
      effectively could be ʹpicked offʹ by a defendantʹs tender of judgment before an 
      affirmative ruling on class certification could be obtained obviously would frustrate the 
      objectives of class actions,ʺ and ʺwould invite waste of judicial resources by stimulating 
      successive suits brought by others claiming aggrievement.ʺ  Deposit Guar. Natʹl Bank v. 
      Roper, 445 U.S. 326, 339 (1980).  However, we need not, and therefore do not, weigh in 
      on whether further maneuvers by the defendant might render a motion to dismiss 
      viable.  We do no more than observe the obvious: an attempt to make use of the 
      hypothetical posited in Campbell‐Ewald is not guaranteed to bear fruit. 
                                                                                                  18